—Appeal by the People from an order of the Supreme Court, Kings County (Owens, J.), dated March 4, 1994, which, following a jury verdict convicting the defendant of perjury in the first degree (two counts), granted the defendant’s renewed motion for a trial order of dismissal and dismissed the indictment.
Ordered that the order is reversed, on the law, the defendant’s renewed motion for a trial order of dismissal is denied, the indictment and verdict are reinstated, and the matter is remitted to the Supreme Court, Kings County, for sentencing.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant’s false testimony under oath at a hearing was material to the pending criminal action pursuant to which the hearing was held (see, People v Davis, 53 NY2d 164; People v Bartolotta, 124 AD2d 588; People v Kenny, 100 AD2d 554; People v Doody, 172 NY 165).
We have examined the defendant’s remaining contention and find it to be without merit. Copertino, J. P., Pizzuto, Joy and Friedmann, JJ., concur.